 COLUMBIA CORRUGATED CONTAINER CORP.147Columbia Corrugated Container Corp.and John W.Stallworth.Case 29-CA-4358September27, 1976DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND PENELLOOn April 26, 1976, Administrative Law JudgeMorton D. Friedman issued the attached Decision inthis proceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor .Relations Act,, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the -record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.The credited testimony reveals that employeeStallworth refused to sign a waiver of certain work-sharing rights under the collective-bargaining agree-ment. He was therefore scheduled to work the weekof January 6, 1975, and was scheduled to be laid offfor an indefinite period after that week. Stallworthdid not report to work on January 6, and, on January8,Respondent President Serwitz sent him a letterstating that, because Stallworth did not report towork or notify the Respondent, Serwitz assumed hehad quit.InMarch, Respondent's business had improvedand, at the request of Respondent Foreman Mc-Cloud, Stallworth was called back to work. WhenStallworth -reported for work on March 3 or 4, 1975,Serwitz told him that, because Stallworth had givenSerwitz a hard time with regard to the refusal to signthe waiver of the work-sharing provision of the col-lective-bargaining, agreement, he no longer had a jobwith Respondent,.The Administrative Law Judge found that the ter-mination of Stallw/orth on Janaury 8 and the failureto reemploy him in early March constituted unlawfuldiscrimination in' violation of Section 8(a)(1) and (3)of the Act. Although we agree with his ultimate con-clusions,we believe that the Administrative LawJudge placed undue emphasis on the fact that Ser-witz personally signed the January.8 letter, and that.Stallworth had,_ never been reprimanded or disci-plined during his employment. In the absence of anyevidence of disparate treatment, these facts are oflittle or no significance.However, it is clear that, although Stallworth didviolate the plant rules by not notifying Respondentof his absence, the discipline for such violation is dis-cretionary. Serwitz' statement in early March thatStallworth was no longer working for Respondentbecause of the protected activity of refusing to signthe waiver demonstrates that Stallworth's failure toreport for work on January 6 was not the true reasonfor his discharge, but was utilized as a pretext to al-low Serwitz to discharge Stallworth because he hadgiven Serwitz a "hard time." For these reasons, weagree with the Administrative Law Judge that Re-spondent violated Section 8(a)(1) and (3) of the Actwhen it discharged Stallworth on January 8, 1975,and when it refused to reemploy him on March 3 or4, 1975.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Columbia CorrugatedContainer Corp., Syosset, New York, its officers,agents, successors, and assigns, shall take the actionset forth in said recommended Order.iMember Penello agrees with the Administrative Law Judge's rationalefor denying Respondent's motion for deferral to arbitrationMembers Fan-ning and Jenkins would not in any event defer to arbitration in this proceed-ing for thereasons setforth in their dissents inCollyer InsulatedWire, AGulf and Western Systems Co,192 NLRB 837 (1971),and subsequent casesDECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Administrative Law Judge: Thiscase was heard on February 2, 3, and 4, 1976, upon a com-plaint issued by the Regional Director for Region 29, of theNational Labor Relations Board on September 12, 1975,which complaint was based on a charge filed on May 16,1975, by John W. Stallworth, an individual, herein calledStallworth or the Charging Party. The complaintalleges, insubstance, that the Respondent, Columbia CorrugatedContainer Corp., herein called the Respondent or theCompany, violated and is violating Section 8(a)(3) and (1)of the National Labor Relations Act, as amended, hereincalled the Act, by discnminatonly discharging Stallworthand refusing to reinstate him to his former or substantiallyequivalent position because Stallworth refused to sign awaiver-of certain provisions of the collective-bargainingagreement between the Respondent and Folding Box, Cor-rugated Box and Display Workers Local No. 381, United226 NLRB No. 31 148DECISIONSOF NATIONALLABOR RELATIONS BOARDPaperWorkers International Union, AFL-CIO, hereincalled the Union.The Respondent, in its duly served answer and amendedanswer, admits certain allegations of the complaint, butdenies the commission of any unfair labor practices andaffirmatively pleads that the Board should defer the mat-ters with which this case is involved to arbitration.At the hearing herein, the parties were given full oppor-tunity to be heard, to present evidence, and make oral ar-gument. After the close of the hearing herein, the partiessubmitted briefs.Upon the entire record herein,' and upon my observa-tion of each witness appearing before me, and upon dueconsideration given to the contentions and arguments andpositions of the parties in their respective briefs, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a New York corporation, maintains itsprincipal office and place of business in the village of Syos-set, county of Nassau, State of New York, where it is en-gaged in the manufacture, sale, and distribution of corru-gated shipping containers, displays, and related products.During the year immediately preceding the issuance of thecomplaint herein,, a representative period,Respondentmanufactured, sold, and distributed at its Syosset, NewYork, plant products of a value in excess of $50,000, ofwhich products valued in- excess of $50,000 were shippedfrom said plant directly to customers in States of the Unit-ed States other than the State of New York.It is admitted, and I find, that the Respondent is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDFolding Box, Corrugated Box and Display Workers Lo-cal No. 381, United Paper Workers International Union,AFL-CIO, herein called the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Facts1.The contract provisions involved, the Company's rules,and the layoffStallworth originally began working for the Respondentin 1965, but left to go into military service. He returned toRespondent's employ sometime thereafter, but subsequent-lyquit.On January 10, 1972, Stallworth returned toRespondent's employ. Thus, his seniority and latest periodof employment would be computed from that date; TheRespondent, as noted above, is in the business of manufac-turing corrugated boxes and packaging. Among the several'There being no opposition, the Respondent's motion to correct the tran-script is granted in all respects.departments in Respondent's plant is the Printing Depart-ment in which Stallworth worked in the classification ofheadsetter. During Stallworth's employment with the Re-spondent he was a member of, and represented by, theUnion.The Respondent and the Union have had a collective-bargaining relationship for a period of some 20 years. Theirmost recent collective-bargaining agreement, effective Sep-tember 1, 1974, to September 15, 1977, contains the follow-ing provision in article VII:When it becomes necessary to lay-off any employeedue to slack of business, the Company shall conferwith the Shop Delegate in order to attempt to sharethe available working time as equally as practicableamong the employeesin the samejob classificationworking for the Company at least 1 year prior to anysuch layoff. Should a layoff due to slack of businesscontinue beyond 30 days, then permanent layoffs shallbe based on seniority. No permanent layoff, or layoffof a week or more shall be made without 3 workingdays' prior notice to the affected employee, if the af-fected employee, has had one year or more of service.[Emphasis supplied.]Additionally, the Respondent publishedand maintainedand republished for a number of years, and distributed toeach employee,its rules and regulations,among which arelisted possible causes for discharge, a violation of any ofwhichmayresult in immediate discharge. Among thesecauses for discharge is No. 21, "Absence for more than a48-hour period or longer without notifying the Company."In addition to all of the foregoing, it has been customaryfor the Respondent to have two plant shutdowns each year,one during the summer period and the other normally atthe end of the year during the Christmas holiday season. Inaccordance with this custom, in October 1974 Respondentdistributed to its employees a notice that the plant wouldbe closed from December 22, 1974, through January 5,1975, for the yearend shutdown. Shortly after the notice tothe employees concerning the yearend shutdown was dis-tributed, Charles Serwitz, president of the Respondent, re-alized that it would be necessary to "go into a layoff pro-gram."Thereafter, theRespondent began to lay offindividuals on approximately November 15. Every employ-ee laid off in November had less than 1 year's seniority.However, business continued to fall off and the Respon-dent's officials realized that they would have to go furtherthan laying off merely the 1-year people and would have tomake additional layoffs. In order to conform to the above-quoted section of the collective-bargaining agreement re-garding the sharing of work, the Respondent realized thatitwould have to go into a work-sharing program for atleast 30 days. In order to put this program into effect, theRespondent determined the number of, individuals whowould have to be placed on layoff status in order to reducethe staff to the number that would be needed to operate thebusiness as it was at that point. They determined to fix thenumber to be laid off at approximately 50 or so ofthe leastsenior people and retain approximately 25 to 29 individualsin normal work status. Accordingly, the Respondent divid-ed the approximately 50 least senior people into two COLUMBIA CORRUGATED CONTAINER CORP. -149groups, according to seniority. These were the individualswho, were going to share the work for the next 30 days.As noted, the people to be placed in the work-sharingprogram were to be divided into two groups, the 25 ofwhom were the least senior of the 50, and in which lesssenior group Stallworth was included. It was determinedthat under the work-sharing plan Stallworth's group wouldnot work the week of December 16, 1974, and would havebeen scheduled to work the week of December 23, but,nevertheless, would not work due to the end of the yearshutdown and would be rescheduled to commence work onJanuary 6, 1975. When, how, or if this information wasimparted to any of the employees in the group, which in-cluded Stallworth, is not revealed by the record.In any event, a number of the employees evidentlylearned of the planned work-sharing and layoff programs.As a result, the night shop steward, R. L. Ridgeway, spoketo President Serwitz and asked if the men in the least seniorgroup, the group in which Stallworth was included, couldbe laid off on December 13 without returning on January 6for a period of approximately only I week and then goingon indefinite layoff, so that they could immediately applyfor unemployment after December 13. Thus, they wouldbenefit from their unemployment insurance and would re-alizemore money thereby than if they were to be laid off,rehired for 1 week, and then be laid off again due to thelack of business.Upon receiving this request, Serwitz stated that he wouldbe agreeable to such a plan- so long as the Union wouldagree to it, inasmuch as such a plan would directly contro-vert the-work sharing section of the collective-bargainingagreement heretofore recited.The following eveningRidgeway reported back to Serwitz that the Union had noobjection if the men had no objection.Pursuant to the foregoing information, Serwitz called theUnion and spoke to a Mr. Cianciulli, who verified whatRidgeway had told Serwitz. Cianciulli told Serwitz that themen were the only ones who could waive that part of thecontract. Upon the suggestion of Cianciulli, therefore, Ser-witz distributed a waiver, herein after set forth, in order toprotect both the Company and the Union. The waiverswere, given to Ridgeway for distribution. They read as fol-lows:December 11, 1974To: Columbia Corrugated Container CorporationDear Sirs:I have been advised that I am being laid off after workon Friday, December 13, 1974.Please note that I wish to waive my rights as stated inArticle VII of the labor agreement between ColumbiaCorrugated Container Corporation and the Folding'Box, Corrugated Box and Display Workers Local-381.Rather than share the work for the first 30 days, I amwilling to remain on layoff until work is available and'I can return.This waiver form was given to Stallworth on or aboutDecember I1 by his supervisor, Foreman McCloud. Mc-Cloud requested Stallworth to read the waiver, sign it, andreturn it to him. Later the same day, or possibly the follow-ing day, McCloud returned to Stallworth and asked thelatter for the signed waiver. Stallworth informed McCloudthat he was not going to sign the waiver. This informationwas imparted to President Serwitz who then approachedStallworth at the latter's work-station and asked.Stallworthwhy the latter refused to sign the waiver. Stallworth re-sponded that he could not see any reason -to sign for alayoff. Serwitz then explained to Stallworth that it was tothe latter's advantage to sign the waiver and accept a layoffby reason of the increased monetary return that this actionwould give to Stallworth. Nevertheless, Stallworth, whowas understandably upset at the idea of a layoff by reasonof the fact that at that time his wife was pregnant, re-mained adamant and refused to sign. The conversationthen turned to seniority, Stallworth maintaining that hewas not the least senior man in his department. At onepoint during the conversation, Serwitz told Stallworth thatif Stallworth did not sign the waiver Serwitz did not knowwhat to do with him inasmuch as every other employee inStallworth's category had signed the waiver in order to re-ceive the benefits of unemployment compensation.2 Final-ly,Serwitz told Stallworth that he would be laid off butcould return on the original return date of January 6?On December 13, 1974, despite his protestations, Stall-worth was given a layoff slip along with his pay for thatweek and the prior week along with a week's vacation pay.The so-called layoff slip in no way indicated when Stall-worth was to return to work, but was merely an identifica-tion paper-to be used in applying for unemployment com-pensation.--It should be noted, that nowhere does the Respondentcontend, nor is there any testimony or other evidence inthe record to show, that Stallworth was in any way a trou-blesome or incompetent employee, nor is there any evi-dence to the effect that Stallworth had ever been repri-manded for disobedience of any of the Respondent's rulesor regulations or for producing faulty product.Also, of some importance is testimony by Stallworth tothe effect that one of the reasons he refused to sign thelayoff slip was that he had more seniority than other indi-viduals who he claimed were not being laid off in his par-ticular department.However, even assuming that therewere individuals who had less seniority in the same depart-ment than did Stallworth at the time of the layoff, therewere no individuals laid off who had less seniority then didStallworth in Stallworth's job classification. In connectiontherewith, the collective-bargaining agreement between theRespondent and the Union which provided for layoff and2Up to this point, all of the foregoing facts are more orless not indispute.3 This verbal instruction to return on January 6 is denied by Stallworth inhis testimony; he claims that no, such instruction was ever given to him.Counsel for the General Counsel contends that Stallworth'sdenial that hewas instructed to return on January 6 is supported by the testimony ofemployee Fred Nelson, who was standing approximately 20 feet away dur-ing the conversation However, Nelson, in testifying, was asked whether heremembered any more of the conversation after testifying that he did nothear any instruction to Stallworth to return on January 6. Nelson answeredthat there was more to the conversation but he did not recall it. For thisreason, and other reasons hereinafter set forth, I do -not credit Stallworth inthis respect and do credit Serwitz to the effect that he did verbally instructStallworth to return to work for 1 week on January 6, 1975 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork-sharing stated, in effect, that seniority in layoff shallbe observed by department and that, in the event of busi-ness slack, the work-sharing, shall be made as equally aspracticable among employees in the--same job classifica-tion. In connection therewith, at the hearing it was stipulat-ed that Stallworth'smost'recent hire was on-January 10,1972, that his classificationwas aheadsetter, and that hewas laid off on December 13, 1974. Further stipulated werethe hiring dates and classifications of the other individualsin the department at the time of Stallworth's layoff., Thisstipulatedmatter reveals that no one in the departmentlower in seniority than Stallworth, with Stallworth's jobclassification,was retained.2. Stallworth's discharge and Respondent's failure torecall or reinstate himJanuary 6, 1975, came and went and Stallworth did notreport for work. Finally, by letter dated January 9, 1974,Serwitz,'the Respondent's president, addressed a letter toStallworth, which Stallworth duly received, stating as fol-lows:Following your layoff, you were to return to work onJanuary6, 197-5.You didnot return,nor have weheard from you for a period exceeding 72 hours. Com-pany rules call for notification within 72 hours. Wetherefore assume that you have quit your job.This letter was personally signed by Serwitz.It refers to therule heretofore set forth which stated that absence of morethan 48 hours or longer without notifying the Companymay result in immediate discharge.Uponreceipt of the letter, Stallworth proceeded to theRespondent'spremises in order to speak to Serwitz. Ac-cording to Stallworth, when he arrived at the Respondent'spremises and asked to speak to Serwitz,he was told thatSerwitz was not present,that Serwitz was in Florida. How-ever, Serwitz testified that he did speak to Stallworth atthat time,which was but a few days after the date-Stall-worth received the letter,and explained to Stallworth thatthe reason for the letter was that Serwitz had told Stall-worth in December to report for work on January 6 inas-much as Stallworth would not sign the waiver offered tohim .44 Stallworth's testimony with regard to the date and the content of theconversation with Serwitz was quite confused On direct examination hetestified,as noted above,that he was told that Serwitz was in Florida How-ever, on cross-examination Stallworth stated that the first time he spoke toSerwitz'after the'receipt of the notice that he was regarded as a quit was inFebruaryUpon being further questioned, however, Stallworth admittedthat when he received the letter he did see Serwitz and spoke to him Final-ly, counsel for Respondent presented Stallworth with the latter's hearinginvestigatory affidavit which stated that Stallworth had spoken to Serwitzimmediately after he received the January 8 letter, in fact, the day after hereceived, the January 8 letter. Additionally, the same affidavit, shown toStallworth upon his cross-examination,revealed that a statement wherein hehad told the Board agent that Serwitz never told him to report back to workon January 6 was stricken Stallworth maintained that he did not tell theBoard agent to strike that portion The fact that this statement was strickenwould indicate that Stallworth was told to report on January 6 and this, inaddition to the other factors heretofore mentioned,is -the reason I haveheretofore credited Serwitz' testimony to the effect that he instructed Stall-worth to return to work on January 6,inasmuch as Stallworth would notsign the proffered waiverAdditionally, shortly after Stallworth received the letterinforming him that the Respondentassumedthat he hadquit, Stallworth spoke to John, Danetra, the union vicepresident.Danetra testified that Stallworth admitted to-him that Serwitzhad told Stallworth to report back to workon January 6. Additionally, Stallworth admittedon cross-examination that he told the union official that he shouldhave received a written notice to return to work and not amere verbal notice. This would be consistent with the con-clusion, that Stallworth must have received a verbal noticefrom Serwitz to return to work on January 6. Stallworthalso adnutted_thathe was informed by a unionofficial (it isnot clearwhether this was Danetra or another official) thattheRespondent was acting within its contract rights toconsider Stallworth a quit and that, presumably, Stallworthhad no recourse insofar as the Union was concerned.On approximately the first of March, Respondent's busi-nesshad regained sufficient momentum to warrantrecall-ing anumber of the individuals 'who had been laid offeither in December or after the week of January 6. At thattime,McCloud, Stallworth'sforeman,havingbeen in-formed that Stallworth was unemployed, informed one ofStallworth's fellow employees to inform Stallworth to re-port for work at the Respondent's plant. This informationwas.given' to Stallworth, who, on the next workday, report-ed to McCloud for work. However,, Stallworth's pun-chcard 5 was not in place and Stallworth asked McCloudwhere the card was. McCloud then told Stallworth toy wait.Finally,McCloud then evidently spoke to Serwitz and re-turned to the cafeteria where'Stallworth'was waiting. Heinformed Stallworth that he, McCloud,had- made ,a mis-take in calling Stallworth back. According to Stallworth,McCloud,then toldStallworth, upon Stallworthasking Mc-Cloud how the mistake had been made, that Stallworthshould speak to Serwitz, who told him that because Stall-worth had given'Serwitz a hard, time with regard, to therefusal to sign the waiver in December, Stallworth was nolonger working for the Company.''B. Discussionand Concluding FindingsFrom the contentions made at the hearing and in thebriefs ofcounselfor the General Counsel and for the Re-spondent, the two basicissues inthe caseare (a) the usualone of credibility and (b) in this instance, whetherStallworth's refusal tosignthe, waiver 'in December consti-5Punchcard evidentlymeant timecard6Although I"have not in other respects creditedStallworthbecause Ifound his testimony to be somewhat contradictoryand confusing,Icredithis testimony in this respectand do notcredit Serwitz'denial that he toldStallworth that the latter had given him a hard timeand that, therefore, asfar as Serwitz was concerned,Stallworthwas no longer working. for theRespondent.Serwitz, initially, on his directexamination was asked whether,afterhis conversationwith Stallworth in January 1975, he hadanother con-versation with StallworthSerwitz answered that it must have been March 3or 4, which would be the 'date that Stallworth' came to reportto work andwas told by McCloud that the call hadbeen a mistakeThen,after furtherquestioningas to whether he had hada conversation with Stallworth at thattime in March, Serwitz denied that he hadanyconversationwith Stallworthat that timeAccordingly, I credit Stallworthin this respectThis isbased onthe evidentary rule that itis not uncommon"to believesome and not all ofa witness'testimony."N L R B v Universal Camera Corp,179 F 2d 749,754 (CA 2).- COLUMBIA CORRUGATED CONTAINER CORP.151tuted protected union or concerted activity,and whetherhe was separated from employment because of such activi-ty.With regard to credibility, as noted above, I have cred-ited Stallworth only to the extent of the conversation hehad with Serwitz on March 3 or 4, 1975,during whichSerwitz told Stallworth that there was no work for himbecause Stallworth had given Serwitz a"hard time" by re-fusing to sign the waiver of the work-sharing provision ofthe collective-bargaining agreement.Additionally, I havealso concluded that Stallworth was informed at the time ofhis layoff that he was to return to work for 1 week begin-ning January 6. This is supported to an extent by the stipu-lation entered into between counsel and received in evi-dence that a more senior headsetter,in the department inwhich Stallworth worked, was laid off at the end of theweek of Janaury 6. This supports Serwitz' testimony to theeffect that he told Stallworth,when the latter refused tosign the waiver, that Stallworth would come back on Jan-uary 6 and work for 1 week and then be laid off.Finally, regarding the last conversation between Stall-worth and Serwitz on either March 3 or 4,there remaincertain inconsistencies.McCloud,the foreman,testifiedthat he informed Stallworth that the latter could return as anew employee because there was work available.? Howev-er, Serwitz denied that this was so and testified that therewas no work for Stallworth.Accordingly,logic dictatesthat Stallworth was truthful in stating that Serwitz in-formed him that he could not work for the Respondentbecause of his refusal to sign the waiver.In sum,I conclude that the original layoff of Stallworthon December13, 1974,was lawful and necessitated bybusiness and economic problems. I further conclude thatSerwitz adhered to the Respondent's rules and regulationswhen, on January 8, 1975, he informed Stallworth that thelatter was regarded as having quit by reason of his failureto report to work onJanaury6 and his further failure for aperiod of 72 hours to inform the Respondent as to thereasons therefor.I- further find and conclude that Stall-worth was refused employment or, rehire or reinstatementor recall,as the case may be, on March 3 and 4 and wastoldby Serwitz that the reason for the refusal wasStallwort'h's initial adamancy with regard to the refusal tosign the waiver in December:There remains a question,however,as to whetherStallworth's failure to report to work on January 6 was thetrue reason for Serwitz'letter of January 8 or whether Ser-witz seized upon the failure to report as an opportunity torid the Respondent of an individual who had,indeed, givenSerwitz a difficult time.I have noted,above, that there iscompletely lacking any record testimony or evidence that,prior to the refusal by Stallworth to sign the waiver, Stall-worth had ever been at any time a troublesome or an inef-ficient employee or one who had,received any reprimandor any form of discipline whatsoever.Moreover,I note thatthe letter of Janaury 8 informing Stallworth that he wasconsidered a quit was signed not by someone lower in theRespondent's hierarchy but, rather,by Serwitz himself. Ifthiswas merely a routine application of Respondent'srules, always uniformly applied,in view of the size of theRespondent's plant, it would seem to be unusual,indeed,for the president of the firm to take the time,the trouble,and effort to write to one of the Respondent'smany em-ployees that the employee was considered having quit. Ad-ditionally,Inote the very wording of Respondent's rulesand regulations,which sets forth the possible causes fordischarge, states that violationsmaylead to discharge. Thiswould indicate that the application of the rule was discre-tionary. I note also,and the record establishes,that Stall-worth was the only employee who was scheduled to be laidoff and was requested to sign the waiver who refused to doso.Accordingly,by reason of all of the foregoing, I findand conclude that despite the fact that Stallworth did, in-deed,violate apublishedrule, such violation was utilizedby Serwitzas a means of retaliation against Stallworth forhis refusal to sign the waiver.Although counsel for the Respondent argues that thiscould not really be and that the Respondent, principallySerwitz, could not have been annoyed or frustrated withStallworth'sbehavior in refusing to sign the waiver be-cause, in fact, the waiver was for the benefit of the employ-ees and not for the Respondent. However,there is no ques-tion that Respondent at, that time was encounteringeconomic problems and was, indeed,in position to begrateful to any employee who would voluntarilycease hisemployment to the extent of accepting an indefinite layoff.Further, the remark to Stallworth by Serwitz in March tothe effect that Stallworth could have no work because hehad given Serwitz a hard time solidifies and bolsters theforegoing conclusions.Accordingly,I find and concludethat beginning January 8,1975, the Respondent dischargedStallworth and thereafter has refused consistently to rein-state him to his former or equivalent position by reason ofStallworth's insistence upon maintaining and enforcing hiscontractual rights.Icome now to the question of whether Stallworth's re-fusal to sign the waiver of the work-sharing provision ofthe collective-bargaining agreement between the Respon-dent and the Union constituted protected concerted orunion activity.Before discussing and making conclusionsin this regard,however, it is necessary to dispose of theRespondent's contention that this entire matter should bedeferred,undertheCollyerdoctrine,8 to arbitration, inas-much as it involves contract interpretation and also be-cause an arbitrators award could-resolve the dispute in-volved.I find no merit in this contention for the reasonthat undisputed on the record is testimony to the effectthat Stallworth was told by an official of the Union thattheRespondent was correct in considering that he hadquit.Thus, the Union has already decided,in effect, thatStallworth could not seek redress because he was wrong inassuming that he was incorrectly regarded as having quit. Ifind for this reason alone that arbitration in this particularinstance,pursuant tothe Collyerrule, would not be in con-formity with Board deferral practice .9 -7 I credit McCloud in this respect. McCloud did not learn that Stallworth8Collyer Insulated Wire,192 NLRB 837 (1971).had been regarded as a quit by Serwitz on January 8 until it was discoveredAlthough there is no evidence of union hositlity toward Stallworth, inon March 3 or 4 that there was no timecard for Stallworth.Continued 152DECISIONSOF NATIONALLABOR RELATIONS BOARDWe come now to the final question of whether Stall-worth engaged in protected union or concerted -activity.General Counsel contends that a single individual insistingupon an employer's compliance with collective-bargainingprovisions is, indeed, a protected concerted and union ac-tivity.Respondent, on the other hand, contends, in effect,that the case here presented is not one where an'employeeinsisted upon an employer's, strict compliance with con-tractual provisions for the benefit of himself and all otheremployees. Rather, Respondent argues that here the factthat all the other employees situated the same as Stallworthconsented to waive the contractual rights results in the nec-essary conclusion that Stallworth was acting only on hisown behalf and, therefore, he was acting neither in concertwith other employees nor enforcing the Union's contractwith the Respondent for his benefit and the benefit of theother employees involved. In support of its argument, Re-spondent discusses a number of the cases cited by the Gen-eral Counsel.1° Respondent seeks to show that in each ofthe cases relied on by counsel for the General Counselthere was activity specifically by either more than one em-ployee or that the subject matter the single employee wascomplaining about affected the rights of all other employ-ees in the unit. Counsel for Respondent argues that in thecase at bar the contractual provision Stallworth was seek-ing to enforce by refusing to waive did not affect the rightsof all other employees in the unit because the other em-ployees had waived that provision.I find the distinction made by Respondent's counsel tobe a distinction without a difference. It might well be thatthe other employees did waive and that Serwitz did informStallworth to that effect. However, in one case, at least, theBoard held contrary to finding of the Trial Examiner thatan employee attempting to enforce the provisions of a col-lective-bargaining agreement, even acting alone and forhimself alone, engaged in concerted activities in seeking toobtain what he viewed as the benefits of a collective-bar-gaining agreement during the period preceding the employ-ees discharge." Furthermore, it should be noted that whenSerwitz approached the Union to ask about whether em-ployees could be laid off without sharing work, the Unionrefused to give him complete authority and refused towaive on behalf of the employees, but insisted that Stall-worth receive individual waivers. Accordingly, there wasno concession by the Union of waiver and, therefore,Stallworth's insistence upon what he considered to` be hiscontractual right was, indeed, insistence not only on hisbehalf, but on behalf of all of the employees covered by thecollective-bargaining agreement.And this is true ' eventhough, as testified by Serwitz, Serwitz explained that thewaiver was for one time only and was not, in effect, analteration in the terms of the collective-bargamingj agree-ment: Accordingly, I find that the cases cited by counselfor the General Counsel are dispositive of the question hereview of Danetra's testimony, it would seem the Union could not, in goodfaith, represent Stallworth before an arbitratorAdditionally, there is norecord showing that Respondent waives the time limitation provisions of thecontractual grievance and arbitration procedures.10N Y Trap Rock Corp,148 NLRB 374 (1964);Modern Motor Express,Inc, 129 NLRB 1433 (1961)11SeeEEE Co, Inc,171 NLRB 982, In. 1involved. I, therefore, find, and conclude that althoughStallworth may have caused Serwltz some problem, never-theless, Stallworth was engaged in protected concerted andunion activity when he insisted upon the employer's strictcompliance with'the work-sharing provision of the collec-tive-bargainingagreement. It follows, therefore, thatStallworth's discharge and the continuous refusal on thepart of the Respondent to reinstate him, constituted unlaw-ful discrimination in violation of Section 8(a)(3) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructingcommerce andthe free flow of commerce.V. THE REMEDYHaving found,as setforth above, that the Respondenthas engaged in certain unfair labor practices, it will be rec-ommended that it cease and desist therefrom and take cer-tain affirmative action set forth below designed to effectu-ate the policies of the Act.It having been found that the Respondent discriminato-rily discharged John W. Stallworth, I shall recommend thatthe Respondent offer Stallworth immediateand full rein-statement to his former or substantially equivalent posi-tion, ,without prejudice to his seniority or other rights andprivileges. In addition, I shall recommend that theRespon-dent make Stallworth whole for any loss ofearnings hemay have suffered by reason of the discrimination againsthim by payment to him of a sum of money equal to thatwhich he would normally have earned from the date of hisdischarge,less net earningsduring said period. Backpayshall be computed, with interest on a quarterlybasis, in themanner described by the Board in F.W. Woolworth Com-pany,90 NLRB 289 (1950), andIsis Plumbing & HeatingCo., 138 NLRB 716 (1962).On the basis of the foregoing findings of fact and uponthe entire record I make the following:CONCLUSIONS OF LAW1.The Respondent is an employerengaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act. `-3.By discharging and then refusing'to reinstate John W.Stallworth because' he refused to sign a waiver of a provi-sion of the collective-bargaining agreement between theRespondent and the Union, the Respondenthas engagedin unlawful activity within the meaning of Section 8(a)(3)and (1) of the Act. COLUMBIA CORRUGATED CONTAINER CORP.1534.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(b) ofthe Act, I hereby issue the following recommended:sonable steps shall be taken by Respondent to ensure thatsaid notices are not altered, defaced, or covered by anymaterial.(d)Notify the Regional Director for Region 29, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.ORDER 12Respondent,Columbia Corrugated Container Corp.,Syosset,New York,its officers,agents, successors, and as-signs, shall:1.Cease and desist from:(a)Discouraging membership in Folding Box, Corrugat-ed Box andDisplayWorkersLocal No.381, United PaperWorkers International Union,AFL-CIO,or any other la-bor organization,by denyingany employee work or dis-charging any employee because such employee insists uponthe Respondent's strict compliancewiththe collective-bar-gaining agreement between the Respondent and the afore-said labor organization,or discriminating against any em-ployees in any manner in regard to their hire and tenure ofemployment or any term or condition of employment forlike reason.(b) In any other manner interfering with,restraining, orcoercing its employees in the exercise of their rights toform,join,or assist,or be representedby theaforesaidlabor organization,or any other labor organization,to bar-gain collectively through representatives of their ownchoosing or to engage in other concerted activity for thepurposes of collective-bargaining or other mutual aid orprotection,or to refrain from any and all such activitiesexcept as provided in Section_8(a)(3) ofthe Act.2.Take the following affirmative action necessary to ef-fectuate the policiesof the Act:(a)Offer immediate reinstatementto John W. Stall-worth to his former or a substantially equivalent position,without prejudice to his seniority or other rights and privi-leges he might enjoy,and make him whole for any loss ofearnings he may have suffered by reasons of the discrimi-nation against him in the manner set forth in the section ofthisDecision entitled"The Remedy."(b) Preserve and, upon request,make available to theBoard or its agents, for examination and copying,all pay-roll records,social security payment records,timecards,personnel records andreports, andall other records neces-sary toanalyze the amountof backpaydue under the termsof this Order.(c)Post at its plant at Syosset,New York, copies of theattached notice marked"Appendix."13Copies of said no-tice on forms providedby theRegionalDirector for Re-gion 29 of the National Labor Relations Board,after beingduly signed by Respondent's representative,shall be post-ed by Respondent immediately upon receipt thereof andbe maintained by Respondent for 60 consecutive daysthereafter,in conspicuous places, including all placeswhere notices to,employees are customarily posted. Rea-12 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.13 In the event that the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT lay off, discharge, or in any other man-ner terminate the employment of any of our employ-ees because such employees insist upon our full com-pliancewith the terms and conditions of thecollective-bargaining agreement between our Compa-ny and Folding Box, Corrugated Box and DisplayWorkers Local Union No. 381, United Paper WorkersInternationl Union, AFL-CIO, or any other labor or-ganization representing our employees, nor will wediscriminate in any other manner against any of ouremployees for engaging in any protected union or con-certed activities.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir right to form, join, or assist or be represented byFolding Box, 'Corrugated Box and Display WorkersLocal No. 381, United Paper Workers InternationalUnion, AFL-CIO, or any other labor organizationrepresenting our employees, to bargain collectivelythrough representatives of their own choosing, or toengage in other concerted or protected activity for thepurpose of collective bargaining or any other mutualaid or protection or to refrain from any or all suchactivities.WE HAVE unlawfully discharged and refused to rein-state John W. Stallworth for insisting upon full com-pliance with the provision of the collective-bargainingagreement with the Union and WE WILL reinstate JohnW. Stallworth with backpay for any loss he may havesuffered by reason of our unlawful discharge of him.COLUMBIA CORRUGATED CONTAINER CORP.